Citation Nr: 9923411	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-29 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of an initial rating for recurrent infections 
at site of cholecystectomy with incisional hernia, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
March 1995, the RO granted service connection for recurrent 
infection at the site of a cholecystectomy scar.  In June 
1998, the RO essentially granted service connection for an 
incisional hernia at the same site, and combined the 
evaluation for that disability with the service-connected 
residuals of recurrent infections at the site of the 
cholecystectomy with a tender scar.  The RO assigned a 40 
percent evaluation for the combined disability. 

Since this case is based on an appeal of the original rating 
assigned by the RO, consideration must therefore be made 
regarding whether or not separate ratings are warranted for 
the disability at issue for separate periods of time, based 
on the facts found; a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Correspondence received from the veteran in September 1998 
appears to indicate a desire by the veteran to withdraw his 
appeal.  Further communication with the veteran revealed that 
he wished merely to withdraw his request for a personal 
hearing, and that he did want to proceed with his appeal.


REMAND

As noted above, the veteran's service-connected recurrent 
infections at the site of a cholecystectomy with an 
incisional hernia is currently rated 40 percent.  The veteran 
contends that the disability at issue is more disabling than 
currently evaluated.  His claim is well grounded, meaning it 
is plausible.  Hence, the VA has a duty to assist him in 
developing the facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a 40 percent 
evaluation is assigned where a large hernia remains, no well-
supported by a belt under ordinary conditions, and a 100 
percent rating may be granted where there is massive, 
persistent, severe diastasis of the recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  

In reviewing the record, the Board finds that the relevant 
medical evidence is somewhat conflicting in nature and rather 
incomplete.  Specifically, the veteran has provided a private 
medical opinion from K.B. Deshpande, M.D., dated in September 
1998, who indicated that the veteran's incisional hernia was 
inoperable and that "repair of the hernia would be very 
difficult due to liver cirrhosis and [a] previous history of 
infection."  Correspondence received in December 1998, from 
a physician at North Shore Diagnostic and Rehabilitation 
Center, Inc., of Fairview Park, Ohio, indicated that the 
veteran had an abdominal defect that could not be surgically 
corrected "due to a lack of internal abdominal support."  
An April 1998 VA examination report did not indicate massive, 
persistent, severe diastasis of the recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall, but the evaluation was 
not thorough in nature and the question of whether the 
veteran's incisional hernia was inoperable was not addressed.  

In view of the foregoing, a new VA examination is warranted 
in order to assess the current severity of the veteran's 
recurrent infections at the site of a cholecystectomy with a 
tender scar and an incisional hernia.  Caffrey v. Brown, 6 
Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991).

The RO should also determine if there are any medical records 
available relating to recent evaluation and treatment for the 
veteran's residuals of a cholecystectomy with a tender scar 
and an incisional hernia; all relevant treatment records 
should be secured.  Murincsak, v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of recent VA or non-VA 
treatment or examination relating to his 
residuals of a cholecystectomy with a 
tender scar and an incisional hernia.  
The RO should then secure copies of all 
identified records not already on file 
and associate them with the claims 
folder.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current severity of his 
service-connected recurrent infections at 
the site of a cholecystectomy with a 
tender scar and incisional hernia.  The 
examiner is specifically requested to 
report whether the veteran's incisional 
hernia is inoperable, and if so, whether 
this is because of extensive diffuse 
destruction or weakening of muscular and 
fascial support of the abdominal wall, or 
due to some other reason.  Additionally, 
the examiner should report whether the 
veteran's incisional hernia manifests 
massive, persistent, and severe diastasis 
of the recti muscles, and whether it is 
well supported by a belt under ordinary 
conditions.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

2.  Following completion of the requested 
development above, the agency of original 
jurisdiction should readjudicate the 
veteran's claim.  The RO should consider 
whether a separate evaluation for 
recurrent infections at site of 
cholecystectomy with tender scar is 
warranted under Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  The RO must 
also consider whether or not separate 
ratings are warranted for the disability 
at issue for separate periods of time, 
based on the facts found; a practice 
known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the issue on appeal.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988. Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
which appears on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.

 

